Per Curiam,
It was alleged in the petition for an issue devisavit vel non that Lydia Wingert was not of sound disposing mind, memory or understanding at the time of the execution of the papers which were supposed to constitute her will, and that said papers were procured by undue influence exercised by Jacob W. Clair, Henry Strock and other persons to the petitioner unknown. The evidence presented by the petitioner in support of her claim that the testatrix was wanting in testamentary capacity was not sufficient to invalidate her will, and this was conceded by the contestant. The evidence also failed to show the exercise of undue influence by the parties to whom petitioner imputed it. It seems to us, from a careful examination of the testimony in the case, that the court below did not err in refusing the issue petitioned for. In a clear, concise and satisfactory opinion *435Judge Stewart held that there was no warrant in the testimony for the issue applied for. We therefore affirm the decree on said opinion.
Decree affirmed at the cost of the appellant.